Citation Nr: 1610516	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-39 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to July 1967.  The Veteran died in December 2006.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

In her October 2009 VA Form 9, Substantive Appeal, the appellant requested a Travel Board hearing; however, she failed to appear for a Travel Board hearing scheduled in February 2016.  

The appellant's claim was originally characterized as one of service connection for the cause of the Veteran's death.  However, the appellant has also alleged a theory that the Veteran died as a result of treatment received at a VA facility.  Although the RO addressed the appellant's allegations in a March 2011 supplemental statement of the case, it did not adjudicate a claim for benefits under the provisions of 38 U.S.C.A. § 1151.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  Therefore, to ensure that the entire scope of the appellant's claim is considered, the Board has recharacterized the issue as reflected on the Title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.



REMAND

The Veteran's death certificate reflects that the immediate cause of his death was traumatic arrest due to a self-inflicted gunshot wound to the head.  His death was determined to be a suicide.

The appellant has alleged that the cause of the Veteran's death was depression that was either secondary to his service-connected lumbar spine and sciatica disabilities or caused by treatment at a VA facility.  In her October 2009 VA Form 9, Substantive Appeal, she explained that the Veteran had suffered from severe back pain on a daily basis.  She further alleged that during a routine colonoscopy completed at the VA Medical Center (VAMC) in Dublin, Georgia in August 2006, the Veteran's colon was nicked and required emergency surgery.  She reported that the Veteran stayed in the intensive care unit for eleven days and was mistreated by nursing staff while he was there.  She indicated that on the way home from the hospital, he began hemorrhaging from his wound and begged her not to take him back to the VA because he was scared to go back there.  She argued that the Veteran was already depressed because of his service-connected disabilities and that the events that occurred in August 2006 at VA aggravated his depression to the point that he could not take the pain anymore.   

In a statement received in February 2007, the Veteran's daughter described the circumstances surrounding the treatment the Veteran received at VA in August 2006 and reported that the Veteran got a staph infection from such treatment.  She indicated that subsequent to the August 2006 VA treatment, the Veteran received treatment at URMC and from his private physician, Dr. D.P.F.

An October 2009 letter from the Veteran's treating physician, Dr. A.A.W., who is a physician in Dr. D.P.F.'s office, states that the Veteran suffered from depression that was diagnosed in 1997.  He indicated that such depression stemmed from the fact that he stayed in constant pain from illnesses such as degenerative disc disease and rheumatoid arthritis and the fact that he was 52 years old and likely to be disabled from the disease processes.  He explained that the Veteran's depression acutely worsened in September 2006 when he had to undergo emergency colon repair after rupture of his colon related to a colonoscopy done at a VA facility.  He reported the Veteran was in and out of the hospital due to complications from the injury and became very despondent because of his failing health.  He opined that these events led to the incident that caused his death only three months later.  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Compensation under the provisions of 38 U.S.C.A. § 1151 is warranted where disability or death was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

Dr. A.A.W.'s October 2009 letter does not respond to questions pertinent to resolving whether the cause of the Veteran's death was due to VA care or to a service-connected disability.  Additionally, he did not provide a rationale for his conclusions.  Therefore, the opinion is insufficient for rating purposes and an opinion on the pertinent questions in this case should be secured on remand.

The record reflects the Veteran received ongoing VA treatment; however, the most recent VA records that have been associated with his claims file are from May 2003.  Therefore, records concerning a colonoscopy and subsequent emergency surgery performed around August 2006 at the VAMC in Dublin, Georgia have not been associated with the Veteran's claims file.  As VA records from May 2003 to the date of the Veteran's death in December 2006 may be pertinent to the appellant's claim, they must be secured on remand.  

The appellant and her daughter have also indicated that the Veteran received treatment from Dr. D.F.P. and URMC subsequent to the August 2006 VA treatment.  The record contains treatment records from Dr. D.F.P.'s office, but only until June 2002.  Thus, an attempt to secure records from URMC and more recent treatment records from Dr. D.F.P.'s office should be made on remand.

Additionally, the AOJ did not provide the appellant with notice of the evidence and information necessary to substantiate her claim under the provisions of 38 U.S.C.A. § 1151.  Therefore, such notice should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant with proper § 5103 notice regarding the evidence and information necessary to substantiate her claim of entitlement to compensation under § 1151 for the cause of the Veteran's death.

2.  With any needed assistance from the appellant, obtain all identified private treatment records, including treatment records from Dr. D.P.F.'s office from June 2002 to the date of the Veteran's death in December 2006 and records from URMC.  

3.  Obtain any pertinent VA treatment records from May 2003 to the date of the Veteran's death in December 2006.  These records should include all treatment records leading up to the August 2006 colonoscopy and subsequent surgery, any pre-surgery consultation reports, informed consent forms, and complete records of the hospitalization for the surgery in question, including all progress notes, nurses' notes, and consultation reports.

4.  If any of the records requested in items 1-3 are unavailable, clearly document the claims file to that effect and notify the appellant of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the development requested in items 1-4, forward the Veteran's claims file to an appropriate clinician for review and for an opinion on the cause of the Veteran's death.  

After reviewing the Veteran's claims file, the reviewing clinician should provide opinions on the following questions:

(A)  (1) Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder, to include a depression or anxiety disorder, was proximately due to, or aggravated by, his service-connected disabilities of lumbosacral strain and degenerative disc disease, and sciatica with left L5-S1 radiculopathy?

(2)  If it is determined that a diagnosed psychiatric disorder(s) was proximately due to or aggravated by a service-connected disability, then is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psychiatric disorder(s) was a principal (primary) or contributory (contributed materially or substantially) cause of the Veteran's death?  

(B)  (1)  Is it at least as likely as not (50 percent or greater probability) that the Veteran incurred an additional disability, to include a depression or anxiety disorder, as a result of VA medical care during the time period from August 2006 to the date of his death in December 2006?

(2)  If the Veteran did incur an additional disability or disabilities, then is it at least as likely as not (50 percent or greater probability) that the proximate cause of such disability or disabilities was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in providing treatment?

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(3)  If the Veteran did incur an additional disability or disabilities, then is it at least as likely as not (50 percent or greater probability) that such disability or disabilities was due to an event not reasonably foreseeable?

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.

(4)  If an additional disability or disabilities is found to be due to an event not reasonably foreseeable or the proximate cause of VA fault, then is it at least as likely as not (50 percent or greater probability) that such additional disability or disabilities was the primary or contributory cause of the Veteran's death?  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied provide the appellant and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



